DETAILED ACTION
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 6, 11 and 14 resolves the previous rejections of claims 6-8, 11 and 14-16 under 35 USC 112(b). Therefore, the rejection of claims 6-8, 11 and 14-16 under 35 USC 112(b) have been withdrawn.
Allowable Subject Matter
Claims 1-3, 5 and 7-18 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a difference between an area of the first transparent conductive layer and the area of the first reflective metal layer gradually increases along a direction from the transition area to a central area of the first display area, or a difference between the area of the first transparent conductive layer and the area of the reflective metal layers gradually decreases along the direction from the transition area to the central area of the first display area in combination with the other limitations of claim 1. 
Regarding claim 14, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a difference between an area of the first reflective metal layer of the first red pixel unit and an area of the first transparent metal layer of the first red pixel unit is ∆S31; a difference between an area of the first reflective metal layer of the first green pixel unit and an area of the first transparent metal layer of the first green pixel unit is ∆S41; and a difference between an area of the first reflective metal layer of the first blue pixel unit and an area of the first transparent metal layer of the first blue pixel unit is ∆S51, wherein ∆S41 is greater than at least one of ∆S31 or ∆S51in combination with the other limitations of claim 14. 
Regarding claim 18, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a difference between an area of the first transparent conductive layer and the area of the first reflective metal layer gradually increases along a direction from the transition area to a central area of the first display area, or a difference between the area of the 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asaoka et al. (US 2021/0359028) teaches where a light emitting region (Item EA) is modified based upon the type of sub-pixel. 
However, Asaoka does not teach where a difference between an area of the first transparent conductive layer and the area of the first reflective metal layer gradually increases along a direction from the transition area to a central area of the first display area, or a difference between the area of the first transparent conductive layer and the area of the reflective metal layers gradually decreases along the direction from the transition area to the central area of the first display area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891